Citation Nr: 9921607	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-42 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD, and assigned an initial disability rating of 
10 percent.  In a February 1998 rating decision, the RO increased 
the disability rating to 50 percent.  The veteran has continued 
his appeal, and he is seeking a rating greater than 50 percent.  
This appeal also arises from the RO's denial, in the February 
1998 rating decision, of the veteran's claim for a total rating 
based on individual unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The evidence reasonably shows that the veteran is unable to 
retain employment as a result of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).

2.  Following the present award of a 100 percent schedular 
rating, the claim for a total rating for compensation purposes 
based on individual unemployability has become moot.  38 C.F.R. 
§ 4.16(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher disability rating for his 
service-connected PTSD, and a total rating based on individual 
unemployability.  He contends that his PTSD is more severe than 
the current 50 percent rating reflects, and that his PTSD makes 
him unable to hold regular employment.  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") has 
defined a well grounded claim as a plausible claim; one which is 
meritorious on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the rating 
for those disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this case, the veteran appealed the rating initially assigned for 
his PTSD, and the rating schedule provides for ratings higher 
than 50 percent for that disorder.  The Board finds, therefore, 
that the veteran's claim for an increased rating is well 
grounded.  The evidence that addresses the veteran's claim for a 
total rating based on individual unemployability includes 
statements from professionals who have treated the veteran that 
he is unable to work as a result of his PTSD.  The Board finds 
that such evidence makes the veteran's claim plausible, and well 
grounded.  In addition, the Board finds that the facts relevant 
to the veteran's increased rating and total rating claims have 
been properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of those 
claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a question 
as to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a rating 
higher than the rating initially assigned was pending, revised 
criteria for rating mental disorders, including PTSD, became 
effective.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
Part 4, effective November 7, 1996).  The Court has held that 
when a law or regulation changes after a claim has been filed, 
but before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board finds that the regulations in effect prior to November 7, 
1996 (the former regulations) are more favorable to the veteran.  
Therefore, the Board will apply the former regulations to the 
veteran's claim for an increased rating.

Under the former regulations, the criteria for ratings of 50 
percent or more for PTSD were as follows:


	(CONTINUED ON NEXT PAGE)

Ability to establish or maintain effective 
or favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.   ...........
   .................................................... 50 percent

Ability to establish or maintain effective 
or favorable relationships with people is 
severely impaired.  The psychoneurotic 
symptoms are of such severity and 
persistence that there is severe impairment 
in the ability to obtain or retain 
employment.   .............. 70 percent

The attitudes of all contacts except the 
most intimate are so adversely affected as 
to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes associated 
with almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.
   ................................................. 100 percent

38 C.F.R. § 4.132 (1996).

The Court has indicated that satisfaction of any one of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
warrants a grant of a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

The claims file contains records of VA treatment for PTSD from 
1994 to 1998.  On VA examination in December 1994, the examining 
psychiatrist diagnosed PTSD.  In his December 1994 examination, 
the veteran reported that after service he had worked regularly 
until August 1994, when he was fired after he tested positive 
three times for marijuana use.  The veteran has subsequently 
reported that he has used marijuana and alcohol to cope with 
stress related to his PTSD symptoms.

VA outpatient treatment records dated in 1995 noted the veteran's 
ongoing symptoms of depression, anxiety, hostility, and 
difficulty controlling his temper.  The veteran reported that he 
had difficulty sleeping, and that he awakened at night crying and 
yelling things related to his experiences in Vietnam.  He 
reported that he had lost his temper with his family a number of 
times, and that his wife had left him.  The veteran reported that 
when he was employed he had had difficulty getting along with his 
coworkers and supervisors.  He also reported that he had briefly 
attempted to work running a convenience store, but that this had 
failed because his attitude and behavior toward the customers 
drove them away.

In an October 1995 psychological assessment, the VA psychologist 
who has treated the veteran observed that the veteran had a 
blunted affect and a depressed mood.  The psychologist noted that 
the veteran reported symptoms that were suggestive of auditory 
hallucinations.  The psychologist reported that the results of 
psychological testing of the veteran were consistent with the 
veteran's verbal reports of depression, anxiety, and difficulty 
with interaction with people.

In a January 1996 letter, the United States Office of Personnel 
Management (OPM) wrote that they had received medical 
documentation, and that the veteran's application for disability 
retirement had been approved.  In response to a VA request for 
more information regarding the veteran's disability retirement 
from federal employment, OPM provided records from their file.  
The OPM file included records of the veteran's VA treatment for 
PTSD, but the OPM forms did not specify the disability for which 
the veteran had received retirement.

The veteran received VA inpatient treatment for PTSD from October 
to November 1996.  The VA Medical Center (VAMC) records indicated 
that the veteran was irritable, nervous, and depressed, with poor 
concentration.  The veteran admitted to auditory hallucinations 
about Vietnam.  The veteran reported a history of marijuana and 
alcohol use, with no use for the preceding several weeks.  The 
veteran's treatment included group and individual counseling and 
adjustment of medications, and the treating psychiatrist 
indicated that his condition stabilized during the 
hospitalization.  The psychiatrist continued the diagnosis of 
PTSD, and assigned a Global Assessment of Functioning score of 
39.  The psychiatrist concluded that the veteran had severe 
social and industrial impairment, and that the veteran was unable 
to hold a job because of his continuing disability due to PTSD 
symptoms.

In March 1997, the VA psychologist who has treated the veteran 
wrote that he concurred with the findings from the 1996 inpatient 
treatment, that the veteran had severe social and industrial 
impairment, and was unable to hold a job because of his PTSD.  
The psychologist noted that the veteran had attempted to work 
recently, but had been unsuccessful.  The psychologist stated his 
opinion that the prognosis for significant vocational activity 
was poor.

Outpatient treatment notes from 1997 and 1998 noted ongoing PTSD 
symptoms, including anxiety, irritability, frequent nightmares, 
extremely poor sleep, and worsening depression.  It was reported 
that the veteran's PTSD manifestations were causing problems in 
his family relationships.  In an August 1997 statement, the 
veteran's wife described her observations of the veteran's 
symptoms, including substance abuse, sleep disturbances, shouting 
in his sleep, avoidance of family and public gatherings, and 
verbal abusiveness.

The record shows ongoing PTSD symptoms, with disruptive effects 
on the veteran's work and family interactions.  The psychiatrist 
who oversaw the veteran's inpatient treatment in 1996 and the 
psychologist who has seen the veteran over several years both 
concluded that the veteran's PTSD caused him to be unable to hold 
a job.  Demonstrable inability to retain employment is one of the 
criteria for a 100 percent rating for PTSD under the former 
regulations.

The veteran has offered information and arguments regarding the 
question as to the relationship between marijuana use and his 
dismissal from his job in 1994.  The Board notes that the 
veteran's caregivers have found a direct relationship between the 
veteran's PTSD and his prognosis for returning to work.  The 
Board finds that this relationship between PTSD and employability 
is relevant to and ultimately determinative of the veteran's 
claims.  Therefore, it is not necessary for the Board to reach 
any conclusions regarding the veteran's substance abuse history.

The Board finds that the evidence reasonably shows that the 
veteran is unable to obtain or retain employment as a result of 
his service-connected PTSD.  Therefore, a 100 percent rating of 
the veteran's PTSD is warranted under the former rating schedule.

The Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In light of the Board's 
decision to grant a 100 percent rating for PTSD, no further 
action is warranted with respect to consideration of an 
extraschedular rating.  In addition, the Board's decision to 
grant a 100 percent rating for PTSD makes the claim for a total 
disability rating based on individual unemployability moot, as 
the regulations regarding total disability ratings based on 
individual employability are applicable only when the schedular 
rating is less than total.  See 38 C.F.R. § 4.16(a) (1998).


ORDER

A 100 percent disability rating for the veteran's service-
connected PTSD is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


The claim for a total rating for compensation purposes based on 
individual unemployability is dismissed as moot.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

